Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-14-00499-CR

                                     IN RE Nestor HERNANDEZ

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 23, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On July 17, 2014, relator Nestor Hernandez filed a pro se petition for writ of mandamus,

complaining of the district clerk’s handling of his post-conviction application for habeas corpus

relief. In 2012, relator was convicted of felony arson of a business and sentenced to ten years’

confinement. See TEX. PENAL CODE ANN. § 28.02 (West 2011). On March 6, 2013, this court

dismissed the direct appeal from his judgment of conviction because the trial court’s certification

of his right to appeal stated that it was a plea-bargain case and Hernandez had no right of appeal.

Hernandez v. State, No. 04-13-00017-CR, 2013 WL 820709, at *1 (Tex. App.—San Antonio

March 6, 2013, no pet.); see TEX. R. APP. P. 25.2(d). Relator’s felony conviction thus became final.




1
  This proceeding arises out of Cause No. 2011CR9543-W2, styled The State of Texas v. Nestor Hernandez, pending
in the 175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.
                                                                                        04-14-00499-CR


        Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp.

2013); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d
481, 483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive means to

challenge a final felony conviction.”). Because the relief sought in relator’s petition relates to post-

conviction relief from an otherwise final felony conviction, we are without jurisdiction to consider

his petition for writ of mandamus.

        Accordingly, relator’s petition is dismissed for lack of jurisdiction.


                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-